

116 HR 1440 IH: Great Lakes Restoration Semipostal Stamp Act of 2019
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1440IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mr. Walberg (for himself, Mr. Ryan, Mr. Moolenaar, Mr. Huizenga, Ms. Slotkin, Mr. Mitchell, Mr. Kildee, Mrs. Dingell, and Mr. Latta) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Transportation and Infrastructure, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the issuance of a Great Lakes Restoration Semipostal Stamp.
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Great Lakes Restoration Semipostal Stamp Act of 2019. (b)FindingsThe Congress finds the following:
 (1)The Great Lakes consist of Lake Michigan, Lake Huron, Lake Erie, Lake Ontario, and Lake Superior, and border the States of Michigan, Wisconsin, Minnesota, Ohio, Indiana, Illinois, Pennsylvania, and New York.
 (2)The Great Lakes watershed provides habitats for numerous fascinating species of wildlife. (3)The Great Lakes have exceptional surrounding parks, forests, shorelines, and islands, which are a source of recreation through swimming, hiking, picnics, boating, fishing, hunting, and wildlife watching.
 (4)The Great Lakes region is currently home to 27 million people. (5)The Great Lakes are the largest surface freshwater system on Earth, with over 20 percent of the world's fresh water supply.
 (6)The Great Lakes are the source of drinking water for over 40 million people and 56 billion gallons of water a day for municipal, industrial, and agricultural use.
 (7)The Great Lakes are vital for the region's economy, attracting tourism and providing transportation for goods.
 (8)The Great Lakes region's environment and economy depend on the health and well-being of the Great Lakes.
 (9)The Great Lakes Restoration Initiative has played a critical role in restoring the Great Lakes. (10)The Great Lakes Restoration Initiative is vital in combating the introduction of invasive species into the Great Lakes.
 (11)The Great Lakes Restoration Initiative is pivotal in mitigating harmful algal blooms. (12)The Great Lakes Restoration Initiative has restored over 250,000 acres of habitat.
				2.Great Lakes Restoration Stamp
 (a)In generalIn order to afford a convenient way for members of the public to contribute to funding for the operations supported by the Great Lakes Restoration Initiative, as described under the fourth undesignated paragraph under the heading Administrative Provisions, Environmental Protection Agency in Public Law 111–88 (123 Stat. 2938; commonly known as the Interior Department and Further Continuing Appropriations Act for Fiscal Year 2010), the United States Postal Service shall issue a semipostal stamp (referred to in this Act as the Great Lakes Restoration Semipostal Stamp) in accordance with the provisions of this section.
 (b)CostThe Great Lakes Restoration Semipostal Stamp shall be offered at a cost equal to the cost of mailing a letter weighing 1 ounce or less at the nonautomation single-piece first-ounce letter rate, in effect at the time of purchase, plus a differential of not less than 25 percent.
 (c)Other terms and conditionsThe issuance and sale of the Great Lakes Restoration Semipostal Stamp shall be governed by the provisions of section 416 of title 39, United States Code, and regulations issued under such section, subject to subsection (b) and the following:
				(1)Disposition of proceeds
 (A)In generalAll amounts becoming available from the sale of the Great Lakes Restoration Semipostal Stamp shall be transferred to the Environmental Protection Agency for the purpose of funding the operations of the Initiative described in subsection (a), through payments which shall be made at least twice a year.
 (B)Proceeds not to be offsetIn accordance with section 416(d)(4) of such title 39, amounts becoming available from the sale of the Great Lakes Restoration Semipostal Stamp (as so determined) shall not be taken into account in any decision relating to the level of appropriations or other Federal funding to be furnished in any year to the Initiative identified in subsection (a).
 (2)DurationThe Great Lakes Restoration Semipostal Stamp shall be made available to the public for a period of at least 5 years, beginning no later than 12 months after the date of the enactment of this Act.
 (3)Stamp depictionsStamps issued under this Act shall depict images of each of the five Great Lakes. (4)LimitationThe Great Lakes Restoration Semipostal Stamp shall not be subject to, or taken into account for purposes of applying, any limitation under section 416(e)(1)(C) of such title 39.
 (d)DefinitionFor purposes of this Act, the term semipostal stamp refers to a stamp described in section 416(a)(1) of title 39, United States Code. 